Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 01 Mar. 2021 has been considered, based on the Remarks filed 08 Oct. 2021 and the IDS filed 08 Oct. 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that “an adhesion layer comprising polyurethane and (meth)acrylate” (line 5) … where the adhesion layer is formed by applying a mixture of isocyanate and (meth)acrylate” (lines 6-7).  The scope of the claim is confusing given that it is not clear what 
The examiner will, for the rejections below, assume that the adhesive layer comprises a (meth)acrylate polymer with hydroxyl groups and an isocyanate compound that has reacted with the hydroxyl groups on the polymer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-8, 10, 12-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al. (US Patent Application 2008/0057276 A1, published 06 Mar. 2008, hereinafter Rasmusson) in view of van der Hoeven (US Patent 4,801,495, published 31 Jan. 1989, hereinafter van der Hoeven) and further in view of Ohrui et al. (US .
Regarding claim 1, Rasmusson discloses a decorative panel, comprising a decorative layer on one or both surfaces of a carrier layer (Abstract and claim 1), wherein the decorative layer comprises a substrate layer that is printed paper (décor layer) comprising ink layer and paper, a surface layer, and a transparent layer (corresponding to the claimed acrylate layer) present between the substrate layer and the surface layer (claim 1, claim 3, and paragraph 0067).  The decorative panel also comprises an adhesion layer (corresponding to the claimed adhesion layer) between the carrier layer and the substrate layer, which adhesion layer which adhesion layer is in contact with the substrate layer (claim 1 and paragraph 0014).  Rasmusson teaches the transparent layer is polyurethane acrylate (paragraph 0065), and the paper is impregnated with melamine resin (an amino resin) (paragraph 0063).  Rasmusson teaches that the adhesion layer comprises one or more base layers (paragraph 0021) and the carrier layer comprises a number of paper layers impregnated with a resin (paragraph 0025).  The outermost paper layer on at least one surface of the number of paper layers correspond to the claimed amino resin impregnated paper, and the remaining, i.e., inner core, of the number of paper layers corresponds to the claimed core with a front side and a rear side (paragraph 0063).  Rasmusson teaches the transparent layer of polyurethane acrylate has a coating weight of 70 g/m2 (paragraph 0065).  Assuming the density of the polyurethane acrylate is approximately 1000 kg/m3, then this coating weight corresponds to a coating thickness of about 70 [Symbol font/0x6D]m (70/1000/1000*1,000,000).  

Van der Hoeven teaches a decorative panel comprising radiation-polymerized synthetic resin layer (Abstract), and a decorative radiation-polymerized synthetic resin with pigments or dyes is applied to an underlay, and a clear layer of radiation-polymerized synthetic resin is applied to the decorative radiation-polymerized synthetic resin layer, and the clear layer forming the outermost layer of the panel (col. 2, lines 59-68).  Van der Hoeven also teaches the equivalence and interchangeability of using the decorative synthetic resin layer, i.e. décor layer with no décor paper, with a colored and/or printed plastic film or pigmented, colored, and/or printed paper (col.3, lines 5-8), i.e. décor layer with décor paper (as described by Rasmussen).
In light of the disclosure in van der Hoeven of the equivalence and interchangeability of décor layer without décor paper and décor layer with décor paper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the decorative radiation-polymerized resin with pigments or dyes layer of van der Hoeven for the printed paper layer in the decorative panel taught by Rasmusson.  Rasmusson and van der Hoeven are analogous art as they are both drawn to a decorative panel with paper layers and a decorative layer between the paper layers and a clear top coating, so one of ordinary skill in the art would have a reasonable expectation of success in substituting the decorative radiation-polymerized resin with pigments or dyes of van der Hoeven for the printed paper layer of Rasmusson.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive taught by Ohrui in the adhesion layer of the decorative panel taught by Rasmusson in view of van der Hoeven.  Ohrui teaches his adhesive composition exhibits excellent adhesion with an adherend, suppresses lifting and peeling, provides stress relaxation with plasticizers (col. 2, lines 35-39).
Studer teaches that a relatively small amount of photoinitiator generates reactive species that can be used to cure acrylate-based resins (page 157, Introduction section, 1st paragraph).  Studer teaches that UV-induced radical polymerization can cross-link diacrylates and form polyurethane polyacrylate networks (page 158, Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light-induced polymerization as taught by Studer to cross-link the acrylate-polyisocyanate adhesive in the adhesion layer of the decorative panel taught by Rasmusson in view of van der Hoeven and further in view of Ohrui.  Studer teaches that this solvent-free technology is now commonly used to achieve ultrafast hardening of protective coatings, adhesives, and varnishes (page 157, Introduction section, 1st paragraph).

Therefore, absent evidence of criticality regarding the presently claimed process and given that Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer meets the requirements of the claimed product, Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer clearly meets the requirements of the present claims.
Regarding the limitation that the adhesion layer consists essentially of polyurethane and (meth)acrylate, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to 
Regarding claims 10 and 16-20, Rasmusson discloses a decorative panel, comprising a decorative layer on one or both surfaces of a carrier layer (Abstract and claim 1), wherein the decorative layer comprises a substrate layer that is printed paper (décor layer) comprising ink layer and paper, a surface layer, and a transparent layer (corresponding to the claimed acrylate layer) present between the substrate layer and the surface layer (claim 1, claim 3, and paragraph 0067).  The decorative panel also comprises an adhesion layer (corresponding to the claimed adhesion layer) between the carrier layer and the substrate layer, which adhesion layer is in contact with the substrate layer (claim 1 and paragraph 0014).  Rasmusson teaches the transparent layer is polyurethane acrylate (paragraph 0065), and the paper is impregnated with melamine resin (an amino resin) (paragraph 0063).  Rasmusson teaches that the adhesion layer comprises one or more base layers (paragraph 0021) and the carrier layer comprises a number of paper layers impregnated with a resin (paragraph 0025).  The outermost paper layer on at least one surface of the number of paper layers correspond to the claimed amino resin impregnated paper, and the remaining, i.e., inner core, of the number of paper layers corresponds to the claimed core with a front side and a rear side (paragraph 0063).  Rasmusson teaches the transparent coating of polyurethane acrylate has a coating weight of 70 g/m2 (paragraph 0065).  Assuming the density of the polyurethane acrylate is approximately 1000 
Rasmusson does not disclose a décor color without a décor paper, the adhesion layer initially comprises a mixture of mixture of isocyanate and (meth)acrylate comprising hydroxyl groups, and the adhesion layer is formed by applying multiple thin layers, which are gelled by means of high energy radiation prior to curing.
Van der Hoeven teaches a decorative panel comprising radiation-polymerized synthetic resin layer (Abstract), and a decorative radiation-polymerized synthetic resin with pigments or dyes is applied to an underlay, and a clear layer of radiation-polymerized synthetic resin is applied to the decorative radiation-polymerized synthetic resin layer, and the clear layer forming the outermost layer of the panel (col. 2, lines 59-68).  Van der Hoeven also teaches the equivalence and interchangeability of using the decorative synthetic resin layer, i.e. décor layer with no décor paper, with a colored and/or printed plastic film or pigmented, colored, and/or printed paper (col.3, lines 5-8), i.e. décor layer with décor paper (as described by Rasmussen).
In light of the disclosure in van der Hoeven of the equivalence and interchangeability of décor layer without décor paper and décor layer with décor paper, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the decorative radiation-polymerized resin with pigments or dyes layer of van der Hoeven for the printed paper layer in the decorative panel taught by Rasmusson.  Rasmusson and van der Hoeven are analogous art as they are both drawn to a decorative panel with a decorative layer, core/carrier layer, and a clear top coating, so one of ordinary skill in the art would have a reasonable expectation of success in substituting the decorative radiation-
Ohrui teaches an adhesive composition comprising (meth)acrylic esters crosslinked with an adduct of a polyisocyanate compound (Abstract).  Ohrui teaches that the (meth)acrylic ester include (meth)acrylates with hydroxyl groups (col. 3, line 66-col. 4, line 4 and col. 4, lines 15-20).  The (meth)acrylic ester having 1-20 carbon atoms include butyl(meth)acrylate (col. 3, line 66- col. 4, line 8).  The polyisocyanate includes isophorone diisocyanate (col. 5, lines 1-9), which is a cycloaliphatic diisocyanate with 12 carbons.  Ohrui teaches the polyisocyanate has a functionality of 3 or greater (col. 2, line 67 – col. 3, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive taught by Ohrui in the adhesion layer of the decorative panel taught by Rasmusson in view of van der Hoeven.  Ohrui teaches his adhesive composition exhibits excellent adhesion with an adherend and suppresses lifting and peeling (col. 2, lines 35-39).
Studer teaches that a relatively small amount of photoinitiator generates reactive species that can be used to cure acrylate-based resins (page 157, Introduction section, 1st paragraph).  Studer teaches that UV-induced radical polymerization can cross-link diacrylates and form polyurethane polyacrylate networks (page 158, Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light-induced polymerization as taught by Studer to cross-link the acrylate-polyisocyanate adhesive in the adhesion layer of the decorative panel taught by Rasmusson in view of van der Hoeven and further in view of Ohrui.  Studer teaches st paragraph).
Regarding the limitation that the adhesion layer is applied in multiple thin layers, and these thin layers are gelled by means of high energy radiation prior to curing, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798,802,218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer meets the requirements of the claimed product, Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer clearly meets the requirements of the present claims.
Regarding claims 3 and 12, Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer teach the elements of claims 1 and 10, and Rasmusson teaches the adhesion layer is preferably a polyurethane acrylate resin (paragraph 0030) and the 6 [Symbol font/0x6D]m/m)), assuming a density of 1000 kg/m3 for both paper and resin.  
Regarding claim 7, Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer teach the elements of claim 1.
Rasmusson does not disclose the thickness of his carrier layer (core of the claimed invention).
Van der Hoeven teaches a core layer for a decorative panel with a thickness of 3 to 10 mm (col. 6, lines 5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the core thickness as taught by van der Hoeven in the decorative panel taught by Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer.  Rasmusson and van der Hoeven are analogous art as they are both drawn to a decorative panel with a decorative layer, core/carrier layer, and a clear top coating, so one of ordinary skill in the art would have a reasonable expectation of success in using the core layer thickness of van der Hoeven in the decorative panel of Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer.  Further, Van der Hoeven teaches that the thickness of the core is selected depending on the intended use of the panel and, for exterior applications, panel thicknesses of 3 to 10 mm are required (col. 6, lines 5-10).

Regarding claim 13, Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer teach the elements of claim 10.  Rasmusson teaches the adhesion layer comprises one of more base layers, which are paper impregnated with a resin (paragraph 0021), and Ohrui teaches an adhesive composition comprising (meth)acrylic esters crosslinked with an adduct of a polyisocyanate compound (Abstract). 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.  Further, the burden is on the applicant to show that the additional ingredients in the prior art, i.e. a layer of paper, which is impregnated with the resin, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmusson et al. (US Patent Application 2008/0057276 A1, published 06 Mar. 2008, hereinafter Rasmusson) in view of van der Hoeven (US Patent 4,801,495, published 31 Jan. 1989, hereinafter van der Hoeven) and further in view of Ohrui et al. (US Patent 6,646,050 B2, published 11 Nov. 2003, hereinafter Ohrui) and further in view of Studer et al. (“Thermal and photochemical curing of isocyanate and acrylate functionalized oligomers,” Euro.Poly.J., Vol. 41, pp. 157-167, published 2005, hereinafter Studer) and further in view of Dollendorf et al. (“Polymerization of novel methacrylated anthraquinone dyes,” Beilstein J.Org.Chem., 2013, 9, pp. 453-459, published 28 Feb. 2013, hereinafter Dollendorf).
Regarding claims 6 and 15, Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer teach the elements of claims 1 and 10.  Rasmusson teaches the inclusion of a decorative layer in his panel that is between the adhesive layer and the surface layer (paragraph 0014).
Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer does not disclose the use of a polymerizable décor color in his decorative panel.
Dollendorf teaches a novel methacrylated dye that can be covalently emplaced into copolymers (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mixture of the polymerizable dyes of Dollendorf in the ink layer of the decorative layer of the decorative panel taught by Rasmusson in view of van der Hoeven and further in view of Ohrui and further in view of Studer.  Dollendorf teaches that by mixing the dyes in different ratios and concentrations, a broad color spectrum can be 

Response to Arguments
Applicant's arguments filed 08 Oct. 2021 have been fully considered, but they were not persuasive.  
Applicant amended claims 1 and 10. 
Applicant supplied an English translation of the Chinese Office Action document submitted via the IDS filed 01 Mar. 2021 and explains the contents of the only other document submitted via the IDS filed 01 Mar. 2021.
Examiner has signed/dated the IDS filed 01 Mar. 2021, showing the documents were considered along with the document entered via the IDS filed 08 Oct. 2021.
Applicant argues that the 112b rejection is unwarranted as claim 1 and applicant’s specification are clear as to the polymer products formed from the components listed in claim 1.
However, it is the examiner’s position that the applicant’s description of the resulting products from the components listed in claim 1 remains unclear.  Does the adhesion layer comprise polyurethane, polyurethane with (meth)acrylate braches, (meth)acrylate homopolymer, and/or (meth)acrylate polymer crosslinked with isocyanate, etc.? Attention is drawn to Example A of the applicant’s specification that has an adhesion layer in which the major components are Laromer LR9085 (undescribed, a polyether-modified acrylate), two acrylates, and Basonate HI 100 (undescribed, an aliphatic isocyanate).  For clarification, the examiner respectfully requests that applicant provide a description of the product(s) formed after the polymerization/curing of these components via UV radiation given the rates of reaction of the various components.  It is the examiner’s position that the resulting chemical structure is a cross-linked (meth)acrylate polymer, not a mixture or blend of polyurethane and (meth)acrylate, as recited in claim 1.
Applicant argues that the Rasmusson teaches a printed paper as the décor layer, and Rasmusson teaches the surface layer is partially impregnated in the substrate layer and the adhesion layer is partially impregnated in the substrate layer (based on Rasmusson, paragraphs 0017 and 0022).  Thus, one of ordinary skill in the art would not replace the printed paper layer of Rasmusson with the free-standing décor layer or décor layer on a plastic film of Van der Hoeven, since these components could not be impregnated with the surrounding resin.
However, “nonpreferred disclosures can be used.  A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  
Rasmusson characterizes both aspects cited by the applicant as being preferred (“preferably”, in paragraph 0017) or optional (“may”, in paragraph 0022).  
As presented above, van der Hoeven teaches that the inclusion of a décor color layer without paper, a décor color with a plastic film, and a décor color with paper are interchangeable in a decorative board (van der Hoeven, col. 3, lines 5-8); thus, based on van der Hoeven, one of ordinary skill in the art would understand that the décor color without paper as taught by van der Hoeven can be substituted for the décor color with paper in Rasmusson’s decorative board.

Applicant argues that combining the layer structures of Rasmusson and Van der Hoeven does not result in the layer structure as claimed.
However, Van der Hoeven is only used as teaching reference in order to teach the interchangeability of décor layers on paper, free-standing décor layers, and décor layers on plastic films.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787